                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 19-6117-DMG (KS)                                         Date: August 19, 2019
Title       Brandon Che Lee v. FCI TI Warden et al




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On July 16, 2019, Plaintiff, a federal prisoner proceeding pro se, filed a “criminal
complaint.” (Dkt. No. 1.) The complaint does not identify the relief Plaintiff seeks or the laws or
constitutional provisions that Plaintiff believes have been violated. (See generally id.) Plaintiff
states that he is suing the Warden at the Federal Correctional Institute – Terminal Island (“FCI-
TI”) and, inter alia, “Trust Fund, uninformed person, Staff Wong, Kitchen Staff Williamson, and
Administrator . . . and all the staff who involved in this Complaint.” (Complaint at 1) (errors in
original). The vast majority of the allegations contained in the six-page Complaint concern fellow
inmates either poisoning Plaintiff’s food or “fumbl[ing] [their] penis[es]” in front of him as well
as automated phone messages that Plaintiff received when he tried to call relatives. (Id.)

         Private individuals like Plaintiff may not prosecute crimes in civil actions. See Linda R.S.
v. Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen lacks a judicially cognizable interest
in the prosecution or nonprosecution of another.”); see also Machin v. Costas, No. CIV 09-444
IEG WVG, 2009 WL 3839325, at *10 (S.D. Cal. Nov. 16, 2009) (“there is no question that Plaintiff
has no private cause of action for violations of state criminal laws under § 1983”). Further, because
it is unclear from the Complaint whom Plaintiff is suing, the number of claims he is asserting, and
the factual and legal basis for those claims, the Complaint violates Rule 8 of the Federal Rules of
Civil Procedure and is subject to dismissal for failure to state a claim upon which relief can be
granted. See FED. R. CIV. P. 8; United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637
F.3d 1047, 1059 (9th Cir. 2011) (complaint violates Rules 8 if a defendant would have difficulty
understanding and responding to it); see also 28 U.S.C. § 1915A(b) (Congress requires district
courts to dismiss civil rights complaints brought by prisoners if the court determines that the
complaint, or any portion thereof, fails to state a claim upon which relief can be granted).


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL

Case No.        CV 19-6117-DMG (KS)                                                        Date: August 19, 2019
Title          Brandon Che Lee v. FCI TI Warden et al


        Also on July 16, 2019, the Court notified Plaintiff that he had failed to pay the filing fee
and had not filed a request to proceed in forma pauperis. (Dkt. No. 2.) More than two weeks have
now passed, and Plaintiff has not responded to the Court’s notification. Accordingly, because
Plaintiff has neither paid the filing fee nor obtained authorization to proceed without prepayment
of the fee, IT IS HEREBY ORDERED that Plaintiff shall show cause, no later than
September 9, 2019, why the action should not be dismissed.

         To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s civil
rights complaint form (CV-66) and a copy of the Central District’s form Request to Proceed
Without Prepayment of Filing Fees with Declaration in Support (CV-60P). To discharge this
Order and proceed with his case, Plaintiff must either: (1) pay the $400 filing fee in full; or
(2) file the completed forms, and the necessary documentation, with the Court on or before
the September 9, 2019 deadline.

       Plaintiff’s failure to timely comply with this Order will result in a recommendation
of dismissal of his case.1

         IT IS SO ORDERED.
                                                                                                                       :
                                                                               Initials of Preparer           gr




1
          This is Plaintiff’s fifth lawsuit involving the same set of allegations that he has filed in this Court in the past
year. See Brandon Che Lee v. Unknown, No. 2:18-cv-09828-DMG-KS (Mar. 5, 2019); Brandon Che Lee v. Warden
et al, No. 2:19-cv-02811-DMG-KS (Jun. 17, 2019); Brandon Che Lee v. Warden et al, No. 2:19-cv-04865-DMG-KS;
Brandon Lee v. Unknown, 2:19-cv-05503-DMG-KS. In all of these prior cases, Plaintiff did not pay the filing fee or
request to proceed in forma pauperis. Two of these prior cases have been dismissed, and the Court has issued an
Orders to Show Cause re: Dismissal in the other two.


CV-90 (03/15)                                    Civil Minutes – General                                           Page 2 of 2
